     Case 2:21-cv-00377-TLN-JDP Document 11 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFREY REILLY,                                   No. 2:21-cv-00377-TLN-JDP
12                       Petitioner,
13           v.                                         ORDER
14    PAUL THOMPSON,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 26, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          Although it appears from the file that Petitioner’s copy of the findings and

25   recommendations was returned, Petitioner was properly served. It is Petitioner’s responsibility to

26   keep the Court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

27   of documents at the record address of the party is fully effective.

28   ///
                                                        1
     Case 2:21-cv-00377-TLN-JDP Document 11 Filed 08/31/21 Page 2 of 2


 1          The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3   ORDERED that:

 4          1. The findings and recommendations filed July 26, 2021, are ADOPTED IN FULL;

 5          2. This action is DISMISSED for failure to prosecute, failure to comply with court orders,

 6   and failure to comply with the court’s local rules;

 7          3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 8   2253; and

 9          4. The Clerk of Court is directed to close the case.

10   Dated: August 30, 2021

11

12

13
                                              Troy L. Nunley
14                                            United States District Judge

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
